As filed with the Securities and Exchange Commission on August 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22358 City National Rochdale Structured Claims Fixed Income Fund, LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end:September 30 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. City National Rochdale Structured Claims Fixed Income Fund, LLC SCHEDULE OF INVESTMENTS, June 30, 2014 (Unaudited) Percentage of Long-Term Investment: Members' Capital Cost Fair Value Crescit Eundo Finance I, LLC Note, 8.10%, Series 2009-A, 99.39 % $ $ February 15, 2040, at value 1, 2 Short-Term Investment: Money Market Fund: First American Government Obligations Fund, 0.01% 3 2.96 % $ $ Total Investments 4 102.35 % $ $ 1 Illiquid restricted security. 2 Fair valued by Valuation Committee as delegated by the Fund's Board of Managers. 3 7-Day yield. 4 Tax cost of investments is the same. For information on the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent annual financial statements. City National Rochdale Structured Claims Fixed Income Fund, LLC SCHEDULE OF INVESTMENTS, June 30, 2014 (Unaudited), Continued Summary of Fair Value Exposure The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. These inputs are summarized in the three broad levels listed below. Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. All investments are carried at fair value.The Fund invested substantially all of its investable assets in the 8.10% Fixed Rate Note, Series 2009-A, which is represented by one certificate (“Note”) issued by a special purpose entity, Crescit Eundo Finance I, LLC.The Board has delegated fair value determinations to the Adviser.The Adviser has formed an internal Fair Value Committee (the “Committee”) to monitor and implement the fair valuation process with respect to the Fund. Market quotations are not readily available for the Note. The Note is issued by a Special Purpose Entity, which holds interests in a trust that owns a pool of receivables from various insurance companies (the “Annuity Providers”).The receivable are based on and secured by rights to payments pursuant to underlying settlement agreements of legal claims. Except in certain instances of misrepresentations and warranties by the seller of the underlying settlement agreements, the Fund’s right to payment of the Note is secured by the Fund’s interests in the trust and right to receivable payments. A discounted cash flow analysis is used to determine the fair value of the Note on a monthly basis.All future cash inflows are estimated and discounted to arrive at the Note’s fair value. The inputs into the discounted cash flow model are discussed below. The cash flow to the Fund generated by the Note is estimated based on the cash flows projected by the Annuity Providers at the time the Notes were purchased by the Fund. The Committee will adjust such estimated cash flows, if necessary, based on the following types of information obtained by the Adviser: · Information relating to the financial position of the Special Purpose Entity, the trust, and their affiliates. · Information regarding the Annuity Providers (including the credit ratings of the Annuity Providers). · Information regarding the cash flows underlying the settlement receivables from the Annuity Providers. · The occurrence of any significant market or company specific event that may affect any of the foregoing or the structured settlement industry. The discount rate used in the analysis is computed as the total of (i) the current Barclays Capital US Investment Grade Credit Insurance Index (yield-to-worst) (the “Barclays Index”), plus (ii) a liquidity premium adjustment, plus (iii) a credit adjustment. The liquidity premium adjustment is a factor meant to reflect the discount from the Barclays Index rate that would be used by the market in determining the value of the receivable payments from the Annuity Providers in connection with the sale or liquidation of the receivable payments. Based on the historical experience over the long term, this factor will range from 2% to 4%. Upon acquisition of the Note, the initial liquidity premium adjustment was established at 2.25%. The 2.25% factor is adjusted monthly in the same proportion as the current level of the Barclays Index varies from 5.5%, which is the long-term average of the Barclays Index. The credit adjustment is a factor meant to reflect the discount that would be used by the market in determining the value of the receivable payments that the Fund is entitled to receive based on the nature and structure of the underlying legal claim settlement agreements.The Committee has established the adjustment as 0.50%. City National Rochdale Structured Claims Fixed Income Fund, LLC SCHEDULE OF INVESTMENTS, June 30, 2014 (Unaudited), Continued The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments at June 30, 2014: Level 1 Level 2 Level 3 Total Long-Term Investment Promissory Note $
